Citation Nr: 1021778	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  94-40 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left eye 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from March 1953 
to February 1955.  He also had National Guard service from 
January 1957 to July 1959.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1992 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New, York, New 
York, that denied the Veteran's application to reopen a claim 
of entitlement to service connection for a left eye 
disability, and from a February 1997 rating decision that 
granted an increased rating, to 10 percent, for the Veteran's 
service-connected bilateral pes planus.  In June 1999, the 
Board remanded the case to the RO so that the Veteran could 
be scheduled for a hearing.  In May 2001, the Veteran 
testified at a hearing at the New York RO before the 
undersigned Veterans Law Judge.  In November 2001, the Board 
remanded the issues on appeal to the RO for further 
development.  

In February 2007, the Board reopened and denied the claim of 
entitlement to service connection for a left eye disability.  
Also in this decision the Board denied a rating in excess of 
10 percent for bilateral pes planus.  The Veteran filed a 
timely appeal of the Board's February 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a February 2007 Joint Motion for Partial Remand 
and a February 2008 Court Order, the Board's February 2007 
decision was vacated with respect to the issue of denying the 
claim of entitlement to service connection for a left eye 
disability, and the case was remanded in fulfillment of due 
process requirements, namely to obtain the Veteran's records 
from the Social Security Administration (SSA).  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
These records were subsequently obtained and incorporated 
into the Veteran's claims file pursuant to the Board's May 
2009 remand for such records.  The May 2009 remand also 
requested that updated treatment records be obtained.  This 
was accomplished.  The remand directives have been fulfilled.  
See Stegall v. West,  11 Vet. App. 268 (1998).  The matter is 
once again before the Board.

The Board notes that, during the pendency of this appeal, the 
appellant has been represented by an accredited service 
organization, as reflected in a September 2009 Appointment of 
Veterans Service Organization as Claimant's Representative 
(VA Form 21-22).  However, in a letter submitted by the 
appellant, dated in January 2010, the appellant stated that 
he wished to revoke representation and did not want any 
service organization to represent him in his appeal.  The 
Board accepts this statement as a revocation of the service 
organization's power of attorney.  See 38 C.F.R. § 
14.631(f)(1) (2009).

In May 2010, the Vice Chairman of the Board granted the 
appellant's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) 
and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for an eye disability was found not to be reopened with the 
submission of new and material evidence and was denied in 
October 1990.  The Veteran was notified of this decision and 
his appellate rights, but he did not initiate an appeal with 
respect to this issue.

2.  The evidence received since October 1990 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The Veteran does not have a left eye disability 
attributable to service.


CONCLUSIONS OF LAW

1.  The October 1990 RO decision that denied the claim of 
entitlement to service connection for an eye disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the final October 1990 RO 
determination in regard to the claim of entitlement to 
service connection for an eye disability is new and material, 
and this claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In Sanders v. Shinseki, 129 S. Ct. 1696 (2009), the United 
States Supreme Court (Supreme Court) held that a reviewing 
court, in considering the rule of prejudicial error, is 
precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each 
case, the error was outcome determinative.  In Sanders, the 
Supreme Court rejected the Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory." Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record." Id., at 1704-05.  Thus, it is clear from the Supreme 
Court's analysis that, while the Veterans Court may conclude 
generally that a specific type of error is more likely to 
prejudice an appellant, the error must nonetheless be 
examined in the context of the facts of the particular case.  
Id.

The Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 580 F.3d 1270 (Fed. Cir. 2009), that 
prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  (1) the defect 
was cured by actual knowledge on the part of the claimant 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, the July 1992 decision preceded the enactment 
of the VCAA.  Thereafter, the RO did furnish VCAA notice to 
the appellant regarding the issue on appeal in various 
letters, including in November 2001 and October 2004.  In 
short, the Board finds that the timing error did not affect 
the essential fairness of the adjudication.  In these 
letters, the RO informed the appellant of the applicable law 
and regulations regarding what constitutes new and material 
evidence in addition to the underlying issue of service 
connection, the applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  Also in these letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  Some duties imposed by the VCAA are 
pertinent to applications to reopen previously denied final 
claims, e.g. Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
view of the Board's favorable disposition of the claim 
presently being decided with respect to reopening the claim 
of entitlement to service connection for a left eye 
disability, any deficiency in the VCAA duty to notify 
relative to the application to reopen does not prevent the 
Board from reopening the claim.  Thus, the Board finds that 
VA's duty to notify has been fulfilled and any defect in the 
timing of such notice constitutes harmless error.

With respect to the Dingess requirements, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified VA 
medical records and obtaining a VHA medical opinion.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. 
Nicholson, 20 Vet. App. 79, 81(2006) (VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion where such is necessary to make a decision on 
the claim).  In regard to the VHA opinion, it was based on a 
thorough review of the Veteran's claims file and includes 
supportive rationale.  Thus, the Board finds that it provides 
sufficient detail for the Board to make a decision in this 
case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  The Board notes that 
there are missing records from the Veteran's National Guard 
service from January 1957 to July 1959 which could be 
relevant to his claim.  However, the claims file documents 
numerous attempts by the RO over the years to retrieve these 
records, but to no avail.  In July 2004, the National 
Personnel Record Center informed the RO that these records 
could not be found.  Accordingly, the Board finds that it has 
complied with its duty to assist in regard to these records.  
See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.156 (2009).  
Additionally, the appellant was provided with the opportunity 
to testify at hearings which he attended on several 
occasions, with the most recent hearing conducted by the 
undersigned Veterans Law Judge at the RO in May 2001.  In 
addition, the appellant's records from the Social Security 
Administration were obtained and incorporated into the claims 
file.  The appellant has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.



II.  Analysis

Facts

The Veteran's service treatment records include a 
preinduction examination showing a normal clinical evaluation 
of the eyes and vision of 20/20 bilaterally.  These records 
also show that the Veteran was treated in April 1954 for 
simple conjunctivitis of three days duration.  He was given 
an eye patch, was prescribed Bactracin, and sent back to duty 
the following day.  In June 1954, he was seen for fever of 
undetermined origin and a diagnosis was established of acute 
tonsillitis. The Veteran received intermittent treatment for 
tonsillitis and pharyngitis until January 1955 when a 
tonsillectomy was performed.  Examination at discharge showed 
a normal clinical evaluation of the eyes and vision of 20/20 
bilaterally.

A VA hospital summary shows that the Veteran was hospitalized 
from April 29, 1958, to May 1, 1958, with a chief complaint 
of a painful left eye of 16 to 17 months duration.  It is 
noted that the Veteran developed pain in the left eye in 
September 1956 and was subsequently involved in an automobile 
accident which he claims worsened this condition.  He 
reported receiving treatment since the last part of 1956.  
Visual acuity in the Veteran's right eye was 20/20 and was 
20/200 in the left eye correctable to 20/70.  The physician 
stated that this was felt to be of long duration and probably 
associated with mild iritis causing anterior chamber 
activity. He rendered an interim diagnosis of keratitis, 
unknown etiology.  These records show that the veteran was 
discharged untreated and unimproved.  No operative procedures 
were performed.

At a hearing at the RO in June 1962, the Veteran testified 
that he had eye trouble off and on from sometime in 1953 and 
that in September 1956 he was involved in a motor vehicle 
accident.  He said that sometime after that he was treated by 
a Dr. Fischer.

The Veteran submitted three photographs of himself which he 
said were taken while he was on active duty.  In two of the 
three pictures he had his eyes closed.  In one of these 
pictures, another serviceman also had his eyes closed.  He 
submitted these photographs as proof that he had eye problems 
in service.

The Bronx Eye and Ear Infirmary informed VA in a June 1962 
letter that the veteran had been seen with history of injury 
to the left eye.  His vision was noted to be 20/20 in both 
the left and right eyes.  Diagnosis was reported as keratitis 
of the left eye involving epithelium and superficial 
Bowman's.  The record notes that the veteran was given 
medication, returned in September 1956 and was given more 
medication, and had not returned since.

Private medical records from Manhattan Eye, Ear and Throat 
Hospital dated in June 1962 show that the Veteran had 
initially been hospitalized in October 1959, although the 
reason for the hospitalization is not noted.  This record 
states that the Veteran had been seen at the corneal clinic 
there and treated for the past four or five months for a 
corneal ulcer.  It is further noted that the Veteran did not 
tolerate the corneal lens and was admitted for surgery 
consisting of lamellar graft left eye 5mm.

The Bronx Eye and Ear Infirmary informed VA in a December 
1962 letter that the Veteran had first been seen in the Eye 
Clinic in September 1958.

VA examination findings in February 1982 revealed 20/200 
vision in the Veteran's left eye that was corrected to 20/80.  
He was diagnosed as having post corneal transplant in the 
left eye and early pannus.

In an October 1990 rating decision, the RO continued to deny 
the Veteran's application to reopen a claim of entitlement to 
service connection for a left eye disability on the basis 
that no new and material evidence had been submitted.

A May 1991 VA examination report states that the Veteran was 
presently following up at the eye clinic for opacity left 
cornea.  The examiner stated that the Veteran's records 
should be obtained or that an eye examination should be 
scheduled.  The Veteran was diagnosed as having opacity left 
cornea.

In June 1992, the RO received a notarized statement from M.C. 
who stated that he drove and picked the veteran up after 
having surgery at the Manhattan Eye and Ear Hospital. He did 
not include the date of the surgery.

At a hearing at the RO before a hearing review officer in 
December 1993, the Veteran testified that he experienced eye 
pain in service and there were times when he couldn't look up 
into the sun due to pain.  He also testified that his eyes 
used to tear and he would have something running from the 
corner of his eye.  He recalled having gone to sick call 
maybe four or five times for his eyes.  He also recalled 
having a lot of fevers in Korea and said he had no idea if 
they affected his eye since he was not a doctor.  He also 
testified as to having continuing problems with fevers and 
his eye while performing service with the National Guard.  He 
added that he underwent a corneal transplant at Manhattan Eye 
and Ear facility and that he lost about 80 to 90 percent of 
his eyesight in the left eye following the surgery.

VA outpatient records from the cornea clinic in 1993 and 1994 
contain the Veteran's history of "PK" in 1955 with poor 
outcome secondary to infection.  These records also note that 
the Veteran had opacification of cornea in the left eye.  A 
"PK" is a penetrating keratoplasty defined as [a transplant 
of a section of full-thickness cornea; Dorland's Illustrated 
Medical Dictionary, 879 (28th edition, 1994)].  A March 1994 
outpatient record notes that the Veteran had poor visual 
acuity secondary to astigmatism.  A November 1994 record 
shows that contact lenses were being ordered for the Veteran.

In statements dated in November 1994 and December 1995, a 
certified social worker from a VA PTSD clinic stated that the 
Veteran lost vision in his left eye due to a virus and high 
fevers in service.

VA outpatient records from the cornea clinic show that the 
Veteran was seen for his eye problems in 1995 and 1996.  An 
April 1996 record contains an impression of irregular 
astigmatism in the left eye secondary to penetrating 
keratoplasty.  The Veteran's vision was recorded as 20/200 - 
1.

VA progress notes dated in May 1996 show that the Veteran was 
seen by visual impairment services.

In July 1996, the RO received a copy of an award letter from 
the Social Security Administration awarding the Veteran 
disability benefits beginning April 1993.  The basis of the 
award is not stated.

Also in July 1996, the RO received a statement from the 
Veteran explaining that the Kingsbridge VAMC was searching 
its archives for records that would provide "1 year 
presumptive for an eye condition due to the high fevers and 
irritation in service."

In August 1996, the RO received a statement from the 
Veteran's brother, M.C., who said that in mid 1955 he took 
his brother to various medical facilities for treatment of 
his eye and was present when the Veteran had eye transplant 
surgery.

On file is a November 1997 VA medical record from a physician 
stating that the Veteran had finger counting visual acuity in 
his left eye.  The physician went on to state that the 
decreased vision was secondary to a scarred, opaque cornea.  
He reported that the Veteran underwent a penetrating 
keratoplasty, or corneal transplant, previously without 
success.  He also noted that some of the poor vision in the 
left eye was felt to be caused by an irregular corneal 
surface which when compensated for by a rigid contact lens, 
permitted visual acuity of 20/60 on exam in March 1994.  He 
further noted that the Veteran was unable to tolerate wearing 
the contact lens due to eye irritation.  He explained that 
without successful contact lens wear or a repeat transplant 
the veteran's vision in the left eye would not improve.

In September 1999, the RO received a letter from the New York 
City Transit Authority explaining that the Veteran had been 
disqualified for consideration for a temporary position as a 
Structure Maintainer-Group B due to his eye disability 
causing loss of depth perception.

The record contains an October 1999 "To Whom It May Concern" 
letter from a VA physician stating that the Veteran's records 
that he brought with him documented a corneal ulcer in the 
left eye on examination in 1958.  He also stated that an 
April 1954 record notes a simple conjunctivitis treated with 
Bacitracin ointment and an eye patch.  He further relayed 
that the documented exam in May 1958 stated that the Veteran 
had a calcific plaque with neovascularization of the cornea 
across the visual access and that it was noted to be a 
process of long duration and probably associated with mild 
iritis.  He went on to state that there was no other 
documentation evaluating the etiology of the corneal ulcer or 
assumed anterior chamber iritis.  He said that per the 
Veteran, he underwent a corneal transplant 40 years earlier.

Morning reports from the Veteran's unit in service were 
received in March 2000 showing that the veteran had been 
hospitalized in March 1954, April 1954, July 1954, August 
1954 and January 1955.  The reason for these hospitalizations 
is not noted.

During a hearing at the RO in March 2000, the Veteran 
testified that doctors, including VA doctors, have in some 
way related his high fevers in service to his corneal 
condition of the eye. 

A computerized printout of VA clinic visits by the Veteran in 
2000 show that he had two scheduled ophthalmology visits 
scheduled in March 2000, but canceled both appointments.

At a Board hearing in May 2001, the Veteran testified that 
after his release from active duty service in 1955, he had a 
follow up appointment for his left eye at the Bronx VA 
Hospital.  He said he was also seeing a private physician at 
that time by the name of Dr. Fischer and that his eye was 
hemorrhaging and he underwent a corneal transplant.  He said 
the corneal transplant unfortunately didn't work out and left 
him blind in the left eye.  He stated that the transplant 
took place at the Manhattan Eye and Ear facility and occurred 
somewhere in the fifties.  He remarked that he had tried to 
get Dr. Fisher's records, but had no luck with this.  He said 
his inservice problems with his left eye involved pain and 
sensitivity to light.  He said that while serving in Hawaii, 
he underwent a tonsillectomy and some other surgery, though 
he didn't know what was done.

In June 2001, the Veteran submitted to the Board VA 
outpatient records showing treatment for his eyes for the 
period from May 1996 to February 2001. Some of these records 
note a history of PK in 1955.

In May 2006, the Veteran's claims file was reviewed by a 
Veterans Health Administration (VHA) physician who relayed 
the Veteran's history as including an inservice diagnosis of 
conjunctivitis in April 1954 and a tonsillectomy in 1955 with 
no ophthalmic examination documenting any eye injury or 
disability.  He also noted that the Veteran had visual acuity 
of 20/20 in both eyes at separation.  Postservice, the VHA 
reviewer noted that the Veteran was hospitalized in May 1958 
for eye pain, was subsequently followed closely at the Bronx 
Eye in the infirmary where he was diagnosed as having 
superficial keratitis, and was later followed at the 
Manhattan Eye Infirmary in June 1962 and underwent a corneal 
lamellar transplant.

The VHA reviewer opined that there was a less than 50% or 
unlikely association between the corneal ulcer and the 
veteran's active duty eye findings.  He said that it was 
unlikely that being 20/20 upon discharge that there were any 
signs of active keratitis.  He also stated that possible 
causes for the ulcer were possible herpetic or possible 
infectious in etiology.  He noted that there was no 
association of exposure to any agent or any signs of active 
keratitis during the veteran's active duty term from the 
period from 1953 to 1955, which would account for his visual 
loss.  He said the onset of corneal injury to the corneal 
ulcer to the left eye occurred once again four years after 
the veteran's separation from service.  He reiterated that he 
found no evidence to support the claim that there were any 
signs of active keratitis during the veteran's active duty 
period from 1953 to 1955.

In August 2009, the RO received records from the SSA 
including voluminous VA outpatient records.  These records, 
some of which are duplicate of records already on file, note 
varying dates that the Veteran underwent PK surgery, i.e., in 
1953, late 1955, and 1956.  They also include a Disability 
Determination And Transmittal sheet showing that the 
Veteran's disability began on January 1, 1991, due to a 
primary diagnosis of cataracts and no secondary diagnosis.

New and Material Evidence

The RO originally denied the Veteran's claim for service 
connection for a left eye disability in April 1962 and denied 
subsequent applications to reopen this claim. The last such 
denial, that the Veteran did not appeal and which is final, 
was rendered in October 1990.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.1103.  Under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is received 
since the last final decision.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Evans v. West, 12 Vet. App. 22 (1998).

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2006)).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence that 
was then of record.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).

The Board emphasis that, to constitute new and material 
evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability," even where it will not eventually convince VA to 
alter its decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The evidence on file at the time of the adverse final 
decision in October 1990 included the Veteran's service 
treatment records showing a diagnosis of conjunctivitis in 
April 1954, and also showing that the Veteran had a normal 
eye evaluation at his separation examination, in addition to 
vision of 20/20 bilaterally.  The evidence further included 
VA records showing that the Veteran was hospitalized in April 
1958 for eye pain that he reported having for the past 16 to 
17 months, and containing a diagnosis of keratitis of unknown 
etiology.  According to this summary, the Veteran was 
untreated and unimproved.

Additional evidence included a June 1962 record from Bronx 
Eye and Ear Infirmary diagnosing the Veteran as having 
keratitis of the left eye involving epithelium and 
superficial Bowman's and subsequently noting that the Veteran 
had first been seen there in September 1958.  There was also 
a June 1962 record from the Manhattan Eye and Ear Hospital 
showing that the Veteran had been hospitalized in October 
1959 and had received treatment for the prior 4 or 5 months 
for a corneal ulcer.  This record further notes that the 
Veteran did not tolerate the corneal lens and was admitted 
for surgery in October 1959 for a lamellar graft left eye 
5mm.

In addition to the evidence noted above, there was also a 
February 1982 VA examination report on file that revealed 
20/200 vision in the Veteran's left eye that was corrected to 
20/80, and diagnosed the Veteran as having post corneal 
transplant in the left eye.

Evidence submitted to the RO since the October 1990 decision 
includes voluminous VA outpatient treatment records, some of 
which note that the Veteran underwent a penetrating 
keratoplasty in 1955 with poor outcome secondary to 
infection, and statements dated in November 1994 and December 
1995 from a certified VA social worker stating that the 
Veteran lost vision in his left eye due to a virus and high 
fevers in service.  There is also a VHA opinion that was 
rendered in May 2006.  In addition, there are SSA records 
showing that the Veteran was awarded disability benefits 
effective in January 1991 due to cataracts.

The Board finds that the evidence described above constitutes 
new and material evidence sufficient to reopen this claim.  
Specifically, the Board finds that this evidence, which 
includes a medical nexus opinion, was not before the RO in 
1990, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, new and material evidence has been submitted and the 
claim of service connection for a left eye disability is 
reopened. See 38 C.F.R. § 3.156 (2001).



Bernard considerations

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the appellant in developing the facts necessary for 
the claim has been satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999).

With respect to this case, the appellant has had ample 
opportunity to present his case to the RO on a direct service 
connection basis and has been given the pertinent laws and 
regulations with respect to claims for service connection, 
including in the October 2004 VCAA letter.  Thus, there is no 
risk of prejudice to the veteran in adjudicating the merits 
of this claim without first directing or accomplishing any 
additional notification and/or development action.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

The Veteran's service treatment records show that he was 
treated for conjunctivitis in April 1954.  He was given an 
eye patch at that time and was prescribed Bactracin.  He was 
also advised to return to duty the following day.  There are 
no other complaints or treatment regarding the Veteran's eyes 
in his service medical records, and he was shown to have a 
normal clinical evaluation of his eyes at his separation 
examination in 1955, including vision of 20/20 bilaterally.

The earliest postservice medical evidence of eye problems is 
a VA hospital record dated in April 1958.  However, this 
record does not relate the Veteran's complaints of left eye 
pain to service, but rather notes that the Veteran's eye pain 
was of 16 to 17 months duration and reporting an onset date 
of September 1956.  Thus, this places the onset of pain more 
than one year after the veteran's February 1955 service 
discharge.  Moreover, this record states that the Veteran 
first sought medical attention in the last part of 1956, 
which again is more than one year after his service 
discharge.  There are no earlier records of postservice 
treatment.

Notwithstanding what the Veteran's service medical records 
show as outlined above, the Veteran asserts that he underwent 
a corneal transplant in service and that his present vision 
problems are a result of that surgery.  However, contrary to 
the Veteran's assertions, there is no evidence showing that 
the corneal transplant took place in service or that it was 
somehow related to the Veteran's service.  While there are 
morning reports on file showing that the Veteran was 
hospitalized on a few occasions in 1954 and once in 1955, 
these reports do not show the nature of the Veteran's 
hospitalizations.  However, as previously noted, the Veteran 
was found to have a normal clinical evaluation of his eyes at 
his separation examination, and his vision was 20/20 
bilaterally.  There is no indication at his separation 
examination of a history of left eye problems or surgery.  
Accordingly, service connection under 38 C.F.R. § 3.303(b) 
for a chronic disability in service or continuity of 
symptomatology since service is not warranted in this case.

Moreover, the Manhattan Eye, Ear and Throat Hospital 
submitted a record dated in June 1962 stating that the 
Veteran underwent a lamellar graft left eye 5mm during a 
hospitalization in October 1959.  There is no reason to doubt 
the accuracy of this statement.  Thus, while there are a 
number of VA outpatient records that note that the Veteran 
underwent a penetrating keratoplasty in 1955, these records 
appear to be based solely on the Veteran's report of history.  
Because these notations of history are essentially bare 
transcriptions of lay history, they are not competent medical 
evidence that the Veteran's current left eye disability is 
related to his service.  See LeShore v. Brown, 8 Vet. App. 
406 (1995).

The Veteran also asserts that he had multiple fevers in 
service and that they are somehow related to his eye 
problems.  In this regard, he stated that he underwent a 
tonsillectomy in service due to multiple fevers at which time 
he complained about his eyes.  While there are a number of 
service treatment records showing treatment for the Veteran's 
throat problems and tonsillectomy in 1955, these records are 
devoid of any complaints or examination findings related to 
the eyes.

The Board has considered statements dated in November 1994 
and December 1995 by a certified VA social worker from a PTSD 
clinic who stated that the Veteran's loss of vision in his 
left eye is due to a virus and high fevers in service.  
However, this opinion, which was rendered by a social worker 
and not a physician, does not appear to be based on a review 
of the Veteran's claims file nor is the opinion supported 
with any rationale.

In contrast, there is the May 2006 VHA opinion rendered by a 
physician who reviewed the Veteran's claims file and opined 
that there was a less than 50 percent or unlikely association 
between the Veteran's corneal ulcer and his active duty eye 
findings.  This examiner accurately relayed the findings as 
noted in the Veteran's service treatment records and also 
noted the pertinent postservice evidence to include the 1958 
VA hospital summary and records dated in June 1962 from the 
Manhattan Eye, Ear and Throat Hospital and the Bronx Eye and 
Ear Infirmary.  He explained that there was no association of 
exposure to any agent or any signs of active keratitis during 
the Veteran's active duty term from the period 1953 to 1955 
which would account for the Veteran's visual loss.

The Veteran's representative argued in writing in August 2006 
that the VHA examiner inaccurately stated that there were no 
eye-related findings until 1958.  He explained that it was 
inaccurate because of the Veteran's report at a VA medical 
facility in May 1958 of eye pain for the past 16 to 17 
months.  However, a history of eye pain and actual eye 
findings are not the same thing.  Thus, the VHA examiner's 
opinion with respect to the first eye findings, which are 
noted on the May 1958 VA hospital summary, is accurate.

The Veteran's representative also highlighted the fact that 
the VHA examiner stated that a possible cause of the 
Veteran's corneal ulcer was of a possible infectious etiology 
and proceeded to surmise that the infection could have begun 
in service. However, the VHA examiner did not support this 
possibility.  Rather, he opined that there was no sign of 
active keratitis during the Veteran's active duty service and 
stated that the onset of the Veteran's corneal injury to the 
corneal ulcer to the left eye did not occur until four years 
after service.

While the Board in no way disputes the Veteran's sincere 
belief that his left eye vision loss is related to fevers he 
had in service, his opinion in this regard, without a 
supportive opinion from a physician, does not constitute the 
requisite medical evidence necessary to establish service 
connection.  This is because the Veteran is a layman and 
without medical training or expertise, he is not competent to 
render an opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

In short, there simply is no competent evidence that supports 
the appellant's assertions as to a nexus between his active 
military service and his left eye vision loss, and the only 
competent medical opinion on this point weighs against the 
claim.  Accordingly, service connection under 38 C.F.R. 
§ 3.303(d) has not been established in this case.  

Under these circumstances, the Board finds that the claim for 
service connection for a left eye disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left eye 
disability.  To this extent the claim is allowed.  

Entitlement to service connection for a left eye disability 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


